Exhibit EXECUTION VERSION CHARTER COMMUNICATIONS OPERATING, LLC and CHARTER COMMUNICATIONS OPERATING CAPITAL CORP., as Issuers, EACH OF THE GUARANTORS FROM TIME TO TIME PARTY HERETO, as Guarantors, and WILMINGTON TRUST COMPANY, as Trustee INDENTURE Dated as of March 19, 2008 10.875% Senior Second Lien Notes due 2014 TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01 Definitions. 1 Section 1.02 Other Definitions. 29 Section 1.03 Incorporation by Reference of Trust Indenture Act. 30 Section 1.04 Rules of Construction. 31 ARTICLE 2 THE NOTES Section 2.01 Form and Dating. 31 Section 2.02 Execution and Authentication. 32 Section 2.03 Registrar and Paying Agent. 33 Section 2.04 Paying Agent to Hold Money in Trust. 33 Section 2.05 Holder Lists. 34 Section 2.06 Transfer and Exchange. 34 Section 2.07 Replacement Notes. 37 Section 2.08 Outstanding Notes. 38 Section 2.09 Treasury Notes. 38 Section 2.10 Temporary Notes. 38 Section 2.11 Cancellation. 39 Section 2.12 Defaulted Interest. 39 Section 2.13 Special Transfer Provisions 39 Section 2.14 Temporary Regulation S Global Notes 41 Section 2.15 Issuance of Additional Notes 41 Section 2.16 CUSIP Numbers 41 ARTICLE 3 REDEMPTION AND PREPAYMENT Section 3.01 Notices to Trustee. 42 Section 3.02 Selection of Notes to Be Redeemed. 42 Section 3.03 Notice of Redemption. 42 Section 3.04 Effect of Notice of Redemption. 43 Section 3.05 Deposit of Redemption Price. 43 Section 3.06 Notes Redeemed in Part. 43 Section 3.07 Optional Redemption. 44 Section 3.08 Mandatory Redemption. 44 Section 3.09 Offer to Purchase by Application of Excess Proceeds. 44 -i- ARTICLE 4 COVENANTS Section 4.01 Payment of Notes. 46 Section 4.02 Maintenance of Office or Agency. 46 Section 4.03 Reports. 47 Section 4.04 Compliance Certificate. 48 Section 4.05 Taxes. 48 Section 4.06 Stay, Extension and Usury Laws. 48 Section 4.07 Restricted Payments. 48 Section 4.08 Investments. 51 Section 4.09 Dividend and Other Payment Restrictions Affecting Subsidiaries. 52 Section 4.10 Incurrence of Indebtedness and Issuance of Preferred Stock. 53 Section 4.11 Limitation on Asset Sales. 56 Section 4.12 Sale and Leaseback Transactions. 57 Section 4.13 Transactions with Affiliates. 58 Section 4.14 Liens. 59 Section 4.15 Existence. 59 Section 4.16 Repurchase at the Option of Holders upon a Change of Control. 59 Section 4.17 Additional Note Guarantees; Security. 61 Section 4.18 Payments for Consent. 62 Section 4.19 Suspension of Covenants. 62 ARTICLE 5 SUCCESSORS Section 5.01 Merger, Consolidation, or Sale of Assets. 63 Section 5.02 Successor Corporation Substituted. 64 ARTICLE 6 DEFAULTS AND REMEDIES Section 6.01 Events of Default. 65 Section 6.02 Acceleration. 66 Section 6.03 Other Remedies. 66 Section 6.04 Waiver of Existing Defaults. 67 Section 6.05 Control by Majority. 67 Section 6.06 Limitation on Suits. 67 Section 6.07 Rights of Holders to Receive Payment. 68 Section 6.08 Collection Suit by Trustee. 68 Section 6.09 Trustee May File Proofs of Claim. 68 Section 6.10 Priorities. 68 Section 6.11 Undertaking for Costs. 69 -ii- ARTICLE 7 TRUSTEE Section 7.01 Duties of Trustee. 69 Section 7.02 Rights of Trustee. 70 Section 7.03 Individual Rights of Trustee. 71 Section 7.04 Trustee’s Disclaimer. 71 Section 7.05 Notice of Defaults. 71 Section 7.06 Reports by Trustee to Holders. 71 Section 7.07 Compensation and Indemnity. 72 Section 7.08 Replacement of Trustee. 72 Section 7.09 Successor Trustee by Merger, etc. 73 Section 7.10 Eligibility; Disqualification. 73 Section 7.11 Preferential Collection of Claims Against the Issuers. 73 Section 7.12 Authorization of the Trustee. 74 ARTICLE 8 LEGAL DEFEASANCE AND COVENANT DEFEASANCE Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance. 74 Section 8.02 Legal Defeasance and Discharge. 74 Section 8.03 Covenant Defeasance. 75 Section 8.04 Conditions to Legal or Covenant Defeasance. 75 Section 8.05 Deposited Money and Government Securities to Be Held in Trust; Other Miscellaneous Provisions. 77 Section 8.06 Repayment to Issuers. 77 Section 8.07 Reinstatement. 78 ARTICLE 9 AMENDMENT, SUPPLEMENT AND WAIVER Section 9.01 Without Consent of Holders. 78 Section 9.02 With Consent of Holders. 79 Section 9.03 Compliance with Trust Indenture Act. 80 Section 9.04 Revocation and Effect of Consents. 80 Section 9.05 Notation on or Exchange of Notes. 80 Section 9.06 Trustee to Sign Amendments, etc. 81 ARTICLE 10 COLLATERAL AND SECURITY DOCUMENTS Section 10.01 Security Documents. 81 Section 10.02 Suits to Protect the Collateral. 81 Section 10.03 Release of Collateral. 81 -iii- Section 10.04 Sufficiency of Release. 83 Section 10.05 Actions by the Trustee. 83 ARTICLE 11 GUARANTEE Section 11.01 Unconditional Guarantee. 83 Section 11.02 Severability. 84 Section 11.03 Limitations on Guarantors’ Liability. 84 Section 11.04 Release of Guarantor. 84 Section 11.05 Contribution. 85 Section 11.06 Waiver of Subrogation. 85 Section 11.07 Execution of Note Guarantee. 86 Section 11.08 Waiver of Stay, Extension or Usury Laws. 86 ARTICLE 12 MISCELLANEOUS Section 12.01 Trust Indenture Act Controls. 86 Section 12.02 Notices. 87 Section 12.03 Communication by Holders with Other Holders. 88 Section 12.04 Certificate and Opinion as to Conditions Precedent. 88 Section 12.05 Statements Required in Certificate or Opinion. 88 Section 12.06 Rules by Trustee and Agents. 89 Section 12.07 No Personal Liability of Directors, Officers, Employees, Managers, Members and Stockholders. 89 Section 12.08 Governing Law. 89 Section 12.09 No Adverse Interpretation of Other Agreements. 89 Section 12.10 Successors. 89 Section 12.11 Severability. 89 Section 12.12 Counterpart Originals. 89 Section 12.13 Table of Contents, Headings, etc. 90 ARTICLE 13 SATISFACTION AND DISCHARGE Section 13.01 Satisfaction and Discharge of Indenture. 90 Section 13.02 Application of Trust Money. 91 Exhibit A Form of Note Exhibit B Form of Certificate to be Delivered in connection with Transfers Pursuant to Rule 144A Exhibit C Form of Certificate to be Delivered in connection with Transfers Pursuant to Regulation S Exhibit D Form of Certificate of Beneficial Ownership in connection with exchanges of Temporary Regulation S Global Notes -iv- Exhibit E Form of Supplemental Indenture -v- INDENTURE dated as of March 19, 2008 among Charter Communications Operating, LLC, a Delaware limited liability company (as further defined below, the “Company”), Charter Communications Operating Capital Corp., a Delaware corporation (as further defined below, “Capital Corp” and together with the Company, the “Issuers”), the Guarantors from time to time party hereto, and Wilmington Trust Company, as Trustee. The Issuers and the Trustee agree as follows for the benefit of each other and for the equal and ratable benefit of the Holders: ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01Definitions. “Acquired Debt” means, with respect to any specified Person: (1) Indebtedness of any other Person existing at the time such other Person is merged with or into or became a Subsidiary of such specified Person, whether or not such Indebtedness is incurred in connection with, or in contemplation of, such other Person merging with or into, or becoming a Subsidiary of, such specified Person; and (2) Indebtedness secured by a Lien encumbering any asset acquired by such specified Person. “Additional First Lien Agreement” means any agreement approved for designation as such by the First Lien Representative and the Second Lien Representative. “Additional Notes” means the Issuers’ 10.875% Senior Secured Notes due 2014 issued under this Indenture in addition to the Initial Notes (other than any Notes issued in respect of Initial Notes pursuant to Section 2.06, 2.07, 2.10, 3.06, 3.09, 4.16 or “Additional Pari Passu First Priority Indebtedness” means Pari Passu Indebtedness incurred in compliance with the terms of this Indenture, including Section4.14 (other than Indebtedness owed to a Subsidiary or Affiliate of CCOH), which Indebtedness is secured by a first-priority Lien or otherwise is pari passu, in terms of sharing of proceeds of Collateral, with Indebtedness under the CCO Credit Facility, Related Obligations or other Pari Passu First Priority Indebtedness of the Company or its Restricted Subsidiaries, as such Indebtedness may be amended or refinanced from time to time. “Additional Pari Passu Second Priority Indebtedness” means Pari Passu Indebtedness incurred in compliance with the terms of this Indenture, including Section4.14 (other than Indebtedness owed to a Subsidiary or Affiliate of CCOH), which Indebtedness is secured by a second-priority Lien or otherwise is pari passu, in terms of sharing of proceeds of Collateral, with Indebtedness under the Notes and the Existing CCO Notes, as such Indebtedness may be amended or refinanced from time to time. “Additional Second Lien Agreement” means any agreement approved for designation as such by the First Lien Representative and the Second Lien Representative. “Additional Second Lien Obligations” means, with respect to any Additional Second Lien Agreement, (i) all principal of and interest (including any Post-Petition Interest) and premium (if any) on all indebtedness under such Additional Second Lien Agreement, and (ii) all fees, expenses and other amounts (including costs and indemnification obligations) payable from time to time pursuant to the Second Lien Documents entered into in connection with such Additional Second Lien Agreement (including amounts payable under any Second Lien Guarantee relating to such Additional Second Lien Agreement), in each case whether or not allowed or allowable in an Insolvency Proceeding. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person.For purposes of this definition, “control,” as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, whether through the ownership of voting securities, by agreement or otherwise; provided, however, that beneficial ownership of 10% or more of the Voting Stock of a Person shall be deemed to be control.It is understood that the Trustee is under no obligation to ascertain whether or not such 10% threshold has been met.For purposes of this definition, the terms “controlling,” “controlled by” and “under common control with” shall have correlative meanings. “Agent” means any Registrar or
